Citation Nr: 9902221	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 until March 
1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of March 1996 of the Louisville, Kentucky Regional 
Office (RO) from an original grant of service connection for 
PTSD, rated 10 percent disabling.  By rating decision of 
March 1998, a 30 percent disability evaluation was 
established for PTSD.  The 30 percent evaluation was 
increased to 50 percent in a rating determination of May 
1998.

The Board notes that during a personal hearing before a 
Member of the Board sitting at Louisville, Kentucky, the 
veteran raised the issue of service connection for a skin 
disorder as secondary to PTSD.  However, this matter is not 
properly before the Board for appellate review and it is 
referred to the RO for appropriate consideration.  


REMAND

The veteran is currently rated as 50 percent disabled due to 
PTSD.  He seeks an increased rating, claiming that his 
psychiatric disorder is more severely disabling than 
currently evaluated.  

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(b); Epps v. 
Gober, 126 F.3d 1464 (1997).  This duty includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

A review of the record reveals that the appellant has been 
afforded extensive treatment, including multiple 
hospitalizations, by the VA within the past several years.  
He was most recently admitted between September and October 
1997.  The record reflects that a VA psychological 
examination was performed as recently as October 1997.  The 
veteran and his representative have requested another 
examination.  The Board thus finds that another VA 
examination is in order.  

During his personal hearing before the undersigned in August 
1998, the veteran indicated that he had checked himself into 
a substance abuse program at the Mountain Home (TN) VA 
facility in December 1997 for six weeks and currently 
attended group therapy there three times a month.  A review 
of the record reveals VA outpatient clinical data only 
through January 1998.  There are no records associated with 
the claims folder regarding this treatment.  The most recent 
clinical records have not been requested or secured.  The 
United States Court of Appeals for Veterans Claims has held 
that the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim, to include 
securing medical records to which reference has been made, 
and a thorough and complete medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990) and 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Also, the veteran noted at his hearing that he was applying 
for Social Security Administration (SSA) disability benefits.  
The Court has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by VA for 
evaluation of pending claims and must be obtained.  
Murcincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:

1. All pertinent VA mental health clinic 
records beginning in September 1997, 
including inpatient, outpatient and/or 
therapy records, should be associated 
with the claims files. 

2.  The veteran should indicate whether 
he is in receipt of SSA disability 
benefits.  If the response is in the 
affirmative, the RO is to contact SSA 
and obtain all medical records 
associated with the veterans claim for 
SSA benefits.  Any records received 
should be associated with the claims 
folder.

3.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), 
should be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning. The examiner is 
asked to express an opinion as to which 
of the following criteria best describes 
the veterans psychiatric disability 
picture due solely to PTSD:

(1) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or

(c) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near- 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships.

(d) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale any opinion expressed must be 
set forth in a typewritten report.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veterans claim of 
entitlement to a disability rating 
greater than 50 percent for PTSD.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VAs duty to assist and 
to afford the veteran due process of law.  The Board 
intimates no opinion as to the ultimate outcome of the 
veterans claim.  No action is required of the veteran until 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
